IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


LAWRENCE EGGLESTON,                           : No. 28 WM 2022
                                              :
                    Petitioner                :
                                              :
                                              :
              v.                              :
                                              :
                                              :
COMMON PLEAS COURT OF                         :
ALLEGHENY COUNTY,                             :
                                              :
                    Respondent                :


                                      ORDER



PER CURIAM

      AND NOW, this 8th day of September, 2022, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the Application for an Immediate Hearing are DENIED.